       Case 20-32746 Document 45-1 Filed in TXSB on 10/08/20 Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                       §
                                             §
C-CO HOLDINGS, LLC                           §              CASE NO. 20-32746-H3
                                             §
DEBTOR.                                      §              CHAPTER 11

                        ORDER DISMISSING CHAPTER 11 CASE
                               (Relates to Docket No. 42)

        CAME ON for consideration the Debtor's Motion to Dismiss Chapter 11 Bankruptcy
(Docket No. 42), due to notice and opportunity for a hearing having been given to all parties-in-
interest. After considering the testimony and evidence, it is hereby

       ORDERED that:

       (1)    This Chapter 11 case is DISMISSED.

       (2)    The Debtor, no later than ten (10) days after entry of this Order, shall file with the
              Clerk of the United States Bankruptcy Court operating reports and statements of
              disbursements made during each calendar quarter during the period from May 24,
              2020, through the date of entry of this Order, and shall serve a true and correct
              copy of said operating reports and statements on the United States Trustee.

       (3)    All professionals, including the Subchapter V Trustee, shall, no later than ten (10)
              days after entry of this Order, file with the Court an application for professional
              fees under 11 U.S.C. § 330.

       (4)    The Debtor shall remit payment, if any, to the Subchapter V Trustee, no later than
              10 (ten) days after entry of the Court’s order regarding the Subchapter V
              Trustee’s fee application.

       (5)    Notwithstanding this Order, the Court retains jurisdiction to consider professional
              fee applications and to enforce payment of fees assessed under 28 U.S.C. §
              586(e)(5).


SIGNED this ___ day of _________, 2020.

                                                     ______________________________
                                                     Eduardo V. Rodriguez
                                                     United States Bankruptcy Judge
